DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/29/2022 has been entered.
Response to Amendment
The amendments filed on 8/29/2022 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer (WO2017/191265) in view of Kleemann (US Pub No. 2016/0049603)
Regarding Claim 1, Lederer et al. teaches a solar cell [Fig. 4, page 18, ln 20-35], comprising a first electrode [120, Fig. 4, page 18, ln 20-35], a second electrode [140, Fig. 4, page 18, ln 20-35], a first stack of layers [113  and 100, Fig. 4, page 18, ln 20-35] between the first electrode [120, Fig. 4, page 18, ln 20-35] and second electrode [140, Fig. 4, page 18, ln 20-35], 
a light absorbing layer provided with a perovskite crystal structure [100, page 18, ln 10-20, page 8 ln 20-35]
a dopant layer [113, Fig. 4, page 5, ln 15-20, and p type dopant is F6-TCNNQ, page 15, ln 1-10], dopant has a molecular weight of about 400 to 1500, [page 4 ln 15-20], and p-type layer has a thickness of about 25 to 1000 nm, [page 11, ln 30-35], and the p-type dopant in the p-type layer is F6-TCNNQ, where the dopant F6-TCNNQ has a molecular weight of about 362 g/mol], the p-type dopant material is an organic compound,  wherein a total amount of electron withdrawing groups in the organic compound is from 17 atomic percent to 90 atomic percent based on a total number of atoms in the p-type dopant material, wherein the electron withdrawing groups are independent selected from the group consisting of CN [The dopant material is F6-TCNNQ, and the electron withdrawing group is CN, resulting in about 45 atomic percent].
The dopant layer [113, Fig. 4, page 4 ln 15-20] is between the light absorbing layer [100, page 18, ln 10-20, page 8 ln 20-35] and the first electrode [120, Fig. 4, page 18, ln 20-35].
Lederer et al. is silent on the first stack of layer comprises only p-type dopants layers, and does not comprise n-type dopant layers.
Kleemann et al. teaches a 1 nm F6TCNNQ layer formed by thermal evaporation as a doping material layer used to provide improved charge carrier injection [0078].
Since Lederer et al. teaches the formation of a p-type dopant though a thermal deposition [page 6 ln 1-5], and the p-dopant layer is formed by vacuum thermal evaporation [page 16, ln 20-25], and also comprises F6TCNNQ, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the dopant layer of Lederer et al. with the 1 nm F6TCNNQ layer of Kleemann et al. in order to provide improved charge carrier injection [0078].
Regarding Claim 4, within the combination above, modified Lederer et al. teaches wherein the solar cell further comprises a second stack of layer and optionally at least one interconnecting layer, wherein the interconnecting layer is arranged between the first stack of layer and second stack of layer, wherein the first stack of layer is different form the second stack of layers [See interlayer 160, Fig. 11, page 19, ln 20-25]
Regarding Claim 14, within the combination above, modified Lederer et al. teaches the thickness of the dopant layer is 1 nm within the claimed 0.1 to 25 nm [see rejection of claim 1]
Regarding Claim 15, within the combination above, modified Lederer et al. teaches Lederer et al. teaches wherein the dopant layer is a self-assembled monolayer [page 21, ln 25-35, dopant layer is sublimed similar to the instant application, page 24, ln 29 to 31, and page 25, ln 1-6].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer (WO2017/191265) in view of Kleemann (US Pub No. 2016/0049603) as applied above in addressing claim 1, in further view of Yang (US Pub No. 2015/0090314)
Regarding Claim 16, Lederer et al. is silent on  a solar panel comprising the solar cell according to claim 1,
Yang et al. teaches a solar panel include a plurality of solar cells in series and parallel [0010]
Since Lederer et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention utilized the solar cells of Lederer et al. in a solar panel as taught by Yang et al. as it is merely a conventional means of generating electricity for residential and commercial applications [0009-0010].
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding arguments in section 1, Figure 7 was not relied upon for the rejection, figure 4 was cited in the prior office action. Layer 113 is taught as a p-dopant layer which can comprise F6-TCNNQ. Lederer et al. teaches a first stack of layers as 113 and 110 in figure 3. The light absorbing layer is 110, and the dopant layer is 113, which from the combination with Kleemann et al., results in a F6-TCNNQ layer as the material for layer 113 in figure 4.
Regarding arguments in section 2, the combination did not modify layer 133 in figure 4, which was the n type dopant layer. Also, Figure 7 was not relied upon for the rejection.
Regarding arguments in section 3, Kleemann et al. teaches a 1 nm F6TCNNQ layer formed by thermal evaporation as a doping material layer used to provide improved charge carrier injection [0078].
Since Lederer et al. teaches the formation of a p-type dopant though a thermal deposition [page 6 ln 1-5], and the p-dopant layer is formed by vacuum thermal evaporation [page 16, ln 20-25], and also comprises F6TCNNQ, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the dopant layer of Lederer et al. with the 1 nm F6TCNNQ layer of Kleemann et al. in order to provide improved charge carrier injection [0078].
Lederer et al. teaches a p-type dopant layer that can comprises F6TCNNQ, and teaches F6TCNNQ is a p type dopant. The layer is disposed though thermal deposition. Kleemann et al. teaches the deposition of F6TCNNQ by thermal evaporation, for the benefit of improved charge carrier injection. Although Kleemann et al. teaches a OFET device, it is the view of the examiner that the replacement of the p-type dopant layer of Lederer et al. with the F6CNNQ would result in a solar cell with improved charge carrier injection, as the combination only modifies the p type dopant layer of 113 in the device in figure 4 of Lederer et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726